UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRIAN DOTY,

                                 Plaintiff,                  No. 17-CV-7947 (KMK)
                            V.
                                                                     ORDER
 TAPP AN ZEE CONSTRUCTORS LLC,

                                  Defendant.




KENNETH M. KARAS, United States District Judge:

       For the reasons stated on the record at Oral Argument on December 17, 2019, the Court

grants Defendant's Motion for Summary Judgment.

       The Clerk of Court is respectfully requested to terminate the pending Motion, (Dkt. No.

34), enter judgment for Defendant, and close this case.



SO ORDERED.

DATED:         December 18, 2019
               White Plains, New York
